     Christina V. Miller
 1
     Nevada Bar No. 12448
 2   Mark S. Blackman, Esq.
     Nevada Bar No. 13664
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4
     (702) 475-7964; Fax: (702) 946-1345
 5   cmiller@wrightlegal.net
     mblackman@wrightlegal.net
 6   Attorneys for Defendants, Select Portfolio Servicing, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   JEFFREY S. DUNMIRE,                                  Case No. 2:19-cv-00849-RFB-CWH
11                  Plaintiffs,                             STIPULATION AND ORDER TO
12                                                          EXTEND DEADLINE FOR
     vs.                                                    DEFENDANT SELECT PORTFOLIO
13                                                          SERVICING TO FILE A RESPONSE
     SELECT PORTFOLIO SERVICING, INC., a                    TO THE COMPLAINT
14   Foreign Corporation
15                                                          (Second Request)
                    Defendants.
16
17
18
            IT IS HEREBY STIPULATED between Plaintiff JEFFREY S. DUNMIRE
19
     (“Dunmire” or “Plaintiff”), by and through their attorney of record, Erik W. Fox, Esq. of the
20
21   Cogburn Law Offices and Defendants SELECT PORTFOLIO SERVICING, INC., a Foreign

22   Corporation (“SPS” or “Defendant”), by and through their attorney of record, Mark S.
23
     Blackman, Esq., of the law firm Wright, Finlay & Zak, LLP, in order to discuss viability and
24
     possible resolution of the matter, the parties agree to extend the deadline for SPS to file its
25
26   response to the Complaint, to July 15, 2019.

27
            This is the parties’ second request for an extension and is not intended to cause any delay
28
     or prejudice to any party.



                                                  Page 1 of 2
 1          IT IS SO STIPULATED.
 2   DATED this 27th day of June, 2019.                  DATED this 27th day of June, 2019
 3   COGBURN LAW OFFICES                                 WRIGHT, FINLAY & ZAK, LLP

 4   /s/ Erik W. Fox, Esq._________                      /s/ Mark S. Blackman Esq._____________
     Erik W. Fox, Esq.                                   Mark S. Blackman, Esq. (NV Bar No. 13664)
 5   Nevada Bar No. 8804                                 7785 W. Sahara Ave., Suite 200
 6   2580 St. Rose Parkway, Suite 330                    Las Vegas, NV 89117
     Henderson, NV 89074                                 Phone: (702) 475-7964
 7   Phone: 702-748-7777                                 Fax: (702) 946-1345
     Fax: 702-966-3880                                   Email: mblackman@wrightlegal.net
 8   Email:efox@cogburnlaw.com                           Attorneys for Defendant, Select Portfolio
 9   Attorneys for Plaintiff, Jeffrey S. Dunmire,        Servicing, Inc.

10
11                                                  ORDER

12          IT IS SO ORDERED

13
14
                 3
     Dated this ____ day of July, 2019.
15
16                                                           ________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
17
     Respectfully submitted by:
18   WRIGHT, FINLAY & ZAK, LLP
     /s/ Mark S. Blackman, Esq.______________
19
     Mark S. Blackman, Esq. (NV Bar No. 13664)
20   Attorneys for Defendants Select Portfolio Servicing, Inc.

21
22
23
24
25
26
27
28



                                                    Page 2 of 2
